DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The 101 rejection of claims 1-13 has been withdrawn in lieu of the amendments to the claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-18 and 20-25 have been considered but are moot because the new ground of rejection does not rely on all the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-20, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shpiner et al US 20190190838 in view of Malloy et al (US 20180159771) and further in view of Pettit et al (US 20150163145).

As to claim 1 Shpiner discloses a network interface comprising circuitry in the network interface that comprises: (Shpiner Fig.1 and 2, ¶0019-0020, ¶0028- 1st sentence): a filter circuitry (Shpiner-Fig.1- receive buffer 24 of Fig.1; ¶0029- last sentence) to assign a packet from a flow for allocation using a non-heavy flow allocation- interpreted as a mouse allocation or a heavy flow allocation- interpreted as an elephant allocation (¶0035- these buffers can determine queue processing rate (bytes/sec); (Fig.4; ¶0008- last sentence- associating the queue with an elephant flow or a mouse flow, marking the packets according to the associated flow, and thereafter sending the marked packets from the network interface ¶0009- 3rd sentence- marking the packets according to the associated flow ;¶0036- Packet Classification),  based at least, in part, on a receive rate of packets in the flow (Shpiner ¶0012- byte rate), wherein the filter allocates the packet from the flow, to indicate whether the flow is assigned to a non-heavy flow or a heavy flow; a (Shpiner Fig.4; ¶0008- last sentence- associating the queue with an elephant flow or a mouse flow, marking the packets according to the associated flow, and thereafter sending the marked packets from the network interface (Shpiner s138 of Fig.4); a heavy flow allocator circuitry to assign the packet to one or more heavy flows (Shpiner s134 of Fig.4); and a direct memory access (DMA) engine to the packet to an assigned queue based on the non-heavy flow allocation or the heavy flow allocation (Shpiner ¶0063- 2nd sentence- applying the methods to the flow queue or counter, e.g., TCP socket or RDMA- Remote Direct Memory Access queue pair, packets can be marked as elephant or mouse packets).
Shpiner however is silent wherein the filter applies a rule to indicate whether the flow is assigned to the non-heavy-mouse or heavy- elephant flow- as interpreted a filter rule being a RSS engine or module for assigning loads associated with packets. However in an analogous art Malloy remedies this deficiency: ¶0010- 6th sentence- RSS switch can also include an assignment module configured to assign network processing loads associated with the packets ¶0027- 3rd sentence- RSS engine can be configured to further distribute the incoming packets assigned to a virtual port to multiple queues….. a software implemented RSS switch configured to further distribute network processing loads of packets. Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the receive buffer of Shpiner with the RSS switch of Malloy for the purpose of distribution of packet loads across multiple cores (Malloy ¶0010- 2nd sentence). Shpiner and Malloy however are silent where a heavy flow allocator circuitry to assign the packet to one or more queues allocated solely to receive one or more packets of one or more heavy flows in other words separate queues for the processing of elephant (heavy) and mice (non-heavy flows).. However in an analogous art Pettit remedies this deficiency: (Pettit ¶0041- last sentence; ¶0056- last sentence- The network controller ….to place elephant flows into different queues from mice). Therefore it would have been obvious to one of ordinary skills in the art before the Pettit ¶0010).

As to claim 2 the combined teachings of Shpiner, Malloy and Pettit disclose the network interface of claim 1, comprising circuitry to detect change of a flow from a non heavy status to heavy status and based on the change of a flow from a non-heavy to heavy status: provide a marker in the assigned queue, assign a second queue, and permit processing from the second queue after the marker is detected (Shpiner ¶0051-1st – 6th sentences- decision logic, where the flow is classified.  136, and 134 of Fig.4)

As to claim 3 the combined teachings of Shpiner, Malloy and Pettit disclose the network interface of claim 1, comprising circuitry to detect change of a flow from a heavy status to non-heavy status and based on the change of a flow from a non-heavy to heavy status ((Shpiner ¶0051-1st – 6th sentences- decision logic, where the flow is classified. 136, and 134 of Fig.4): provide a marker in the assigned queue, assign a second queue, and permit processing from the second queue after the marker is detected (Shpiner ¶0055-last sentence- all packets of the flow that are presently in the queue and subsequently arriving in the queue begin to be marked in the host )

As to claim 5 the combined teachings of Shpiner, Malloy and Pettit disclose the network interface of claim 1, comprising circuitry to determine if the receive rate of the packets in the flow meets or exceeds a threshold over an interval of time, wherein the logic is to program the filter to apply a rule to allocate the flow as a non-heavy flow based on the receive rate of the packets in the flow not meeting and not exceeding the threshold over an interval of time (Shpiner ¶0056- 5th sentence- reversion of an elephant flow to a mouse flow are satisfied; Shpiner ¶0056- last sentence- reclassify an elephant flow as a mouse flow or program the filter to apply a rule to allocate the flow as a heavy flow based on the receive rate of the packets in the flow meeting or exceeding the threshold over an interval of time (Shpiner ¶0061).

As to claim 6 the combined teachings of Shpiner, Malloy and Pettit disclose the network interface of claim 1, comprising circuitry to determine if a heavy flow is to be reassigned as a non-heavy flow based on the receive rate of the packets in a flow not meeting and not exceeding a threshold over an interval of time and wherein the logic is to change the rule for the heavy flow to indicate the heavy flow is non-heavy (Shpiner ¶0056- last two sentence- imposing a hysteresis factor for reclassifying an elephant flow as a mouse flow

As to claim 7 the combined teachings of Shpiner, Malloy and Pettit disclose the network interface of claim 1, comprising circuitry to determine if a non-heavy flow is to be re-assigned as a heavy flow based on the receive rate of the packets in the non-heavy flow meeting or exceeding a threshold for an interval of time and wherein the logic is to change the rule for the non-heavy flow to indicate the non-heavy flow is heavy (Shpiner ¶0056- last two sentence- a mouse flow can be reclassified as an elephant flow).

As to claim 8 the combined teachings of Shpiner, Malloy and Pettit disclose the network interface of claim 1, wherein the non-heavy flow allocator circuitry is to apply receive side scaling (RSS) to assign the packet to the one or more queues allocated to receive one or more packets of non-heavy flows (Malloy ¶0010- 6th sentence- RSS switch can also include an assignment module configured to assign network processing loads associated with the packets).

As to claim 10 the combined teachings of Shpiner, Malloy and Pettit disclose the network interface of claim 1, wherein the heavy flow allocator circuitry is to select one or more queues by one or more of: selection an unallocated queue (¶0056- 5th and 6th sentence- if the flow is presently known as an elephant flow it is necessary to determine if criteria for reversion of an elephant flow to a mouse flow are satisfied…one such criterion can be an emptying of the queue) and selecting a hash calculation (Malloy ¶00540 1st sentence).

As to claim 11 the combined teachings of Shpiner, Malloy and Pettit disclose the network interface of claim 1, comprising a first set of queues is associated with a first group of processor cores (Malloy 133 of Fig. 3a-c; ¶0049; ¶0056- 1st sentence; ¶0058- 1st sentence) and the first set of queues are allocated for use by one or more non-heavy flows and comprising a second set of queues is associated with a second group processor cores and the second set of queues are allocated for use by one or more heavy flows, wherein the first set and second set are different (Shpiner ¶0030- 1st sentence; last sentence- Elements of the packets 16, 18, 20 are extracted from the receive buffer 24 and distributed.

As to claim 12 the combined teachings of Shpiner, Malloy and Pettit disclose the network interface of claim 1, wherein the flow comprises a Transmission Control Protocol (TCP) connection (Shpiner ¶0063-2nd sentence).

As to claim 13 the combined teachings of Shpiner, Malloy and Pettit disclose the network interface of claim 1, comprising a host device, wherein the one or more of a host device, server, rack, or data center is to process the packet received in the one or more queues allocated solely to receive (Malloy ¶0021, Fig.1; Shpiner ¶0008; ¶0034- packet classification functions described below are handled by the operating system 30 of the host 10).

As to claim 14 Shpiner discloses a method for allocating packets in a flow for processing, the method comprising: determining a flow associated with a received packet Shpiner (¶0018- last sentence- associating the queue with an elephant flow or a mouse flow, marking the packets according to the associated flow, and thereafter sending the marked packets from the network interface); allocating as a non-heavy flow- mouse flow or allocating as a heavy flow- elephant flow (Shpiner ¶0042- 2nd sentence Flows may be assigned to respective queues, for example, different ports in the network interface 12); if the flow is to be allocated as a non-heavy flow, selecting a queue from a group of queues allocated to non-heavy flows (Fig.4; ¶0008- last sentence- associating the queue with an elephant flow or a mouse flow, marking the packets according to the associated flow, and thereafter sending the marked packets from the network interface;) if the flow is to be allocated as a heavy flow, selecting a queue from a group of queues allocated to heavy flows; and copying the received packet to the selected queue (Shpiner ¶0055- it is determined if the selected queue holds an elephant flow….. begin to be marked in the host or NIC of the host as elephant packets, i.e., belonging to an elephant flow).
Shpiner however is silent in applying a flow allocation rule associated with the flow to indicate whether the flow is assigned to the non-heavy-mouse or heavy- elephant flow- as interpreted a filter rule being a RSS engine or module for assigning loads associated with packets.
However in an analogous art Malloy remedies this deficiency: Malloy ¶0010- 6th sentence- RSS switch can also include an assignment module configured to assign network processing loads associated with the packets ¶0027- 3rd sentence- RSS engine can be configured to further distribute the incoming packets assigned to a virtual port to multiple queues….. a software implemented RSS switch configured to further distribute network processing loads of packets. Therefore it would have been obvious to one of ordinary skills in the art before the  Shpiner with the RSS switch of Malloy for the purpose of distribution of packet loads across multiple cores (Malloy ¶0010- 2nd sentence). Shpiner and Malloy however are silent where the group of queues allocated solely to store one or more packets of the one or more heavy flows - in other words separate CPUs for the processing of elephant (heavy) and mice (non-heavy flows).  However in an analogous art Pettit remedies this deficiency: (Pettit ¶0041- last sentence; ¶0056- last sentence- The network controller ….to place elephant flows into different queues from mice). Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the teachings of Shpiner and Malloy with that of Pettit for the purpose of separating flow traffic according to their bandwidth intensity (Pettit ¶0010).

As to claim 15 the combined teachings of Shpiner, Malloy and Pettit disclose the method of claim 14, comprising detecting change of a flow from a non-heavy status to heavy status and based on the change of the flow from a non-heavy to heavy status: providing a marker in the selected queue (Shpiner ¶0018- marking the packets according to the associated flow; ¶0036- 1st sentence) , assigning a second queue, and permitting processing from the second queue after the marker is detected (Shpiner ¶0055-last sentence- all packets of the flow that are presently in the queue and subsequently arriving in the queue begin to be marked in the host ).

As to claim 16 the combined teachings of Shpiner, Malloy and Pettit disclose the method of claim 14, comprising detecting change of a flow from a heavy status to non-heavy status and based on the change of the flow from a heavy to non-heavy status ((Shpiner ¶0051-1st – 6th sentences- decision logic, where the flow is classified. 136, and 134 of Fig.4): providing a marker in the selected queue , assigning a second queue, and permitting processing from the second queue after the marker is (¶0055-last sentence- all packets of the flow that are presently in the queue and subsequently arriving in the queue begin to be marked in the host ).

As to claim 17 the combined teachings of Shpiner, Malloy and Pettit disclose the method of claim 14, comprising: determining if a receive rate of packets in the flow meets or exceeds a threshold; setting a flow allocation rule to allocate the flow as a non-heavy flow based on the receive rate of the packets in the flow not meeting and not exceeding the threshold over a time interval (Shpiner ¶0056- 5th sentence- reversion of an elephant flow to a mouse flow are satisfied ¶0056- last sentence- reclassify an elephant flow as a mouse flow) or setting a flow allocation rule to allocate the flow as a heavy flow based on the receive rate of the packets in the flow meeting or exceeding the threshold over a time interval(Shpiner ¶0061). 

As to claim 18 the combined teachings of Shpiner, Malloy and Pettit disclose the method of claim 14, comprising: changing the flow allocation rule to identify the flow as heavy based on a receive rate of the packets in the flow meeting or exceeding a threshold over a time interval (Shpiner ¶0056- last two sentence- imposing a hysteresis factor for reclassifying an elephant flow as a mouse flow) and changing the flow allocation rule to identify the flow as non-heavy based on a receive rate of the packets in the flow not meeting and not exceeding a threshold over a time interval (Shpiner ¶0056- last two sentence- imposing a hysteresis factor for reclassifying an elephant flow as a mouse flow).

As to claim 20 the combined teachings of Shpiner, Malloy and Pettit disclose the method of claim 14, wherein the selecting a queue from a group of queues allocated to non-heavy flows comprises applying receive side scaling (RSS) to select a queue for the packet in the flow (Malloy ¶0010- 6th sentence).

As to claim 22 the combined teachings of Shpiner, Malloy Pettit disclose the method of claim 14, wherein the flow comprises a Transmission Control Protocol (TCP) connection (Shpiner ¶0063-2nd sentence). .

As to claim 23 Shpiner discloses a system comprising: a computing platform (Shpiner Fig.1) comprising one or more processors (Shpiner 26 and 58 of Fig.1, ¶0030) and one or more memory devices (Shpiner 40 of Fig.1) and a network interface communicatively coupled to the computing platform, the network interface (Shpiner 12 0f Fig.1) comprising: a classifier to determine a flow associated with a received packet (Fig,3, ¶0051- 1st sentence); a filter (Shpiner-Fig.1- receive buffer 24 of Fig.1) to determine whether the flow of the received packet is considered heavy or not heavy Fig.4; ¶0008- last sentence); an allocator to assign the received packet to a queue of a heavy flow if the flow is considered heavy (Shpiner ¶0042- 2nd sentence)  or assign the received packet to a queue associated with a non-heavy flow if the flow is considered not heavy (¶0018- last sentence- associating the queue with an elephant flow or a mouse flow, marking the packets according to the associated flow, and thereafter sending the marked packets from the network interface); and a direct memory access (DMA) engine to transfer the packet to the assigned queue (Shpiner ¶0063- 2nd sentence- applying the methods to the flow queue or counter, e.g., TCP socket or RDMA- Remote Direct Memory Access queue pair, packets can be marked as elephant or mouse packets).
Shpiner however is silent of the filter configured to apply a rule based on whether the flow of the received packet is considered heavy or not heavy- as interpreted a filter rule can being a RSS engine or module for assigning loads associated with packets. However in an analogous art Malloy remedies this deficiency: Malloy ¶0010- 6th sentence- RSS switch can also include an assignment module configured to assign network processing loads associated with the packets ¶0027- 3rd sentence- RSS engine can be configured to further distribute the incoming packets assigned to a virtual port to multiple queues….. a software implemented RSS switch configured to further distribute network processing loads of packets. Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the receive buffer of Shpiner with the RSS switch of Malloy for the purpose of distribution of packet loads across multiple cores (Malloy ¶0010- 2nd sentence). Shpiner and Malloy however are silent where the allocator to assign the received packet to a queue allocated solely to receive  one or more packet of a heavy flow - in other words separate CPUs for the processing of elephant (heavy) and mice (non-heavy flows).. However in an analogous art Pettit remedies this deficiency: (Pettit ¶0041- last sentence; ¶0056- last sentence- The network controller ….to place elephant flows into different queues from mice). Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the teachings of Shpiner and Malloy with that of Pettit for the purpose of separating flow traffic according to their bandwidth intensity (Pettit ¶0010).


As to claim 25 the combined teachings of Shpiner, Malloy and Pettit disclose the system of claim 23, wherein the assign the received packet to a queue associated with a heavy flow comprises one or more of: selection an unallocated queue (¶0056- 5th and 6th sentence- if the flow is presently known as an elephant flow it is necessary to determine if criteria for reversion of an elephant flow to a mouse flow are satisfied.  One such criterion can be an emptying of the queue), and selecting that queue as hash calculation (Malloy ¶00540 1st sentence).

Claims 4, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shpiner in view of Malloy in view of Pettit and further in view of Persson et al (US 20150089495).

As to claim 4  the combined teachings of Shpiner, Malloy and Pettit disclose the network interface of claim 1, however silent comprising application acceleration logic to allocate an application thread that is to access data from the flow for execution on a same core that is to perform packet processing on the flow. However in an analogous art Persson remedies this deficiency: (Persson ¶0054- 1st sentence). Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the combined teachings of Shpiner, Malloy and Pettit with that of Persson for the purpose of facilitating the submission of tasks from an application (Persson ¶0046- last sentence).
 
As to claim 21 the combined teachings of Shpiner, Malloy and Pettit disclose the method of claim 14, however silent comprising allocating an application thread that is to access data from packets of the flow for execution on a same core that is to process packets of the flow. However in an analogous art Persson remedies this deficiency: (Persson ¶0054- 1st and 2nd sentences). Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the combined teachings of Shpiner, Malloy and Liu with that of Persson for the purpose of facilitating the submission of tasks from an application (Persson ¶0046- last sentence).

As to claim 24 the combined teachings of Shpiner, Malloy and Pettit disclose the system of claim 23, however silent comprising an application acceleration logic to allocate an application thread that is to access data from packets of the flow for execution on a same core that is to perform packet processing  of the of the flow. However in an analogous art Persson remedies this deficiency: (Persson ¶0054- 1st sentence). Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the combined teachings of Shpiner, Persson ¶0046- last sentence).

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shpiner in view of Pettit.

As to claim 26 Shpiner discloses An apparatus comprising: a network device comprising ((Shpiner Fig.1, ¶0028- 1st sentence): circuitry to allocate a received packet to a particular central processing unit (CPU) core- CPU and core used interchangeably (Shpiner ¶0030) based on at least in part on whether the packet is associated with an elephant or mouse flow Fig.4; ¶0008- last sentence, ¶0009- 3rd sentence- marking the packets according to the associated flow; ¶0036- Packet Classification) 
Shpiner however is silent wherein a CPU core is allocated to process packets solely of an
elephant flow and a CPU core that is allocated to process packets of a mouse flow and wherein the CPU core allocated to process packets solely of an elephant flow is a separate CPU core than the CPU core that is allocated to process packets of a mouse flow- in other words separate CPUs for the processing of elephant (heavy) and mice (non-heavy flows). However in an analogous art Pettit remedies this deficiency: (Pettit ¶0041- last sentence; ¶0056- last sentence- The network controller ….to place elephant flows into different queues from mice). Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the teachings of Shpiner and Malloy with that of Pettit for the purpose of separating flow traffic according to their bandwidth intensity (Pettit ¶0010).

As to claim 27 the combined teachings of Shpiner and Pettit disclose the apparatus of claim 26, wherein to allocate a received packet to a particular central processing unit (CPU) core based on at least in part on whether the packet is associated with an elephant or mouse flow, the circuitry is to (Liu ¶0037 ¶0048).

As to claim 28 Shpiner discloses A computer-readable medium comprising instructions stored thereon (Shpiner ¶0025- 3rd  sentence), that if executed by one or more processors, cause the one or more processors to: execute a network interface to assign a packet received by the network interface for processing packets of an elephant flow if the packet is part of an elephant flow (Shpiner s134 of Fig.4) and assign a packet received by the network interface( Shpiner Fig.1 and 2, ¶0019-0020, ¶0028- 1st sentence) for processing packets of a mouse flow if the packet is part of a mouse flow (Shpiner s138 of Fig.4). Shpiner however is silent wherein the processors : execute a device driver for the network interface and where a core allocates solely packets of an elephant flow if the packet is part of an elephant flow and a core allocated to process packets of a mouse flow if the packet is part of a mouse flow. However in an analogous art Pettit remedies this deficiency: (Pettit ¶0041- last sentence; ¶0056- last sentence- The network controller ….to place elephant flows into different queues from mice). Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the teachings of Shpiner and Malloy with that of Pettit for the purpose of separating flow traffic according to their bandwidth intensity (Pettit ¶0010).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Shpiner in view of Pettit and further in view of Persson.

As to claim 30 the combined teachings of Shpiner and Pettit disclose the computer-readable medium of claim 28, however silent wherein comprising instructions stored thereon, that if executed  However in an analogous art Persson remedies this deficiency: (Persson ¶0054- 1st sentence). Therefore it would have been obvious to one of ordinary skills in the art before the effective fling date of the invention to modify the combined teachings of Shpiner and Malloy with that of Persson for the purpose of facilitating the submission of tasks from an application (Persson ¶0046- last sentence).

Allowable Subject Matter
Claims 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srebro et al – Adaptive Flow Prioritization- US 20180241677, Fig. 2, ¶0034.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462